Order filed November 6, 2012




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00912-CV
                                    ____________

                          SHARON CAMPBELL, Appellant

                                            V.

                               DEBBIE BERG, Appellee


                    On Appeal from the County Court at Law No 1
                              Jefferson County, Texas
                           Trial Court Cause No. 120637


                                         ORDER

       The notice of appeal in this case was filed September 20, 2012. A partial clerk’s
record was filed November 2, 2012. The record reflects appellant filed an affidavit to
proceed without advance payment of costs on appeal. On October 19, 2012, the trial
court signed an order sustaining a contest to appellant’s claim of indigence.

       Texas Rule of Appellate Procedure 20.1 governs the procedures to establish
indigence on appeal. See Tex. R. App. P. 20.1 (West Supp. 2012). The rule requires a
party claiming indigence who seeks review of the trial court’s order sustaining a contest
to file her challenge “within 10 days after the order sustaining the contest is signed, or
within 10 days after the notice of appeal is filed, whichever is later.” Tex. R. App. P.
20.1(j)(2). As of this date, appellant has not filed a motion challenging the trial court’s
order.

         Accordingly, appellant is ordered to pay the filing fee in the amount of $175.00 to
the Clerk of this court on or before November 21, 2012. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                           PER CURIAM